Filed 1/14/14 P. v. Walker CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058875

v.                                                                       (Super.Ct.No. SWF1201750)

RANAIER LEE WALKER,                                                      OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Elaine M. Johnson,

Judge. Affirmed.

         Patricia Ihara, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Ranaier Lee Walker appeals after the trial court revoked

his probation and imposed a stipulated term of imprisonment. We affirm.




                                                             1
                        FACTS AND PROCEDURAL HISTORY

       In August 2012, the Riverside County District Attorney filed a felony complaint

alleging two counts of unlawful taking or driving of a motor vehicle (Veh. Code,

§ 10851, subd. (a)), and one count of grand theft (Pen. Code, § 487, subd. (a)).

       At an early stage of the proceedings, defendant elected to plead guilty to count 1

(one of the vehicle theft counts) and count 3 (grand theft). Count 2 was dismissed in the

interest of justice. Defendant was granted formal probation for 36 months on specified

terms and conditions. Among other conditions, defendant was committed to the custody

of the sheriff for 150 days. Defendant was awarded credit under Penal Code section 4019

for 11 actual days and 10 conduct credit days, for a total of 21 days against his 150-day

commitment. Defendant therefore owed a net time of 129 days to be served in the

Sheriff’s Labor Program. The plea agreement specified that, should probation be revoked

and sentence imposed, the maximum possible custody time for the admitted charges was

three years eight months imprisonment.

       On January 17, 2013, the prosecutor filed a petition for hearing on an alleged

violation of probation because defendant failed to appear to start serving his 129 days.

The court revoked defendant’s probation pending the violation hearing. Eventually,

defendant admitted the violation of probation, and the court reinstated him on probation,

on much the same terms and conditions as before, although with an additional term of

215 days in custody.




                                             2
       In February 2013, the prosecutor filed another petition for hearing on violation of

probation because defendant had failed a drug test and failed to comply with other

aspects of his supervised probation. The court ordered defendant’s probation revoked

pending the hearing. Defendant again admitted the probation violation. The court

this time did not reinstate probation, but instead vacated the grant of probation and

imposed a county jail sentence of three years (aggravated term) on count 1 and eight

months (one-third the middle term) on count 2, to run consecutively to count 1. The

court determined that defendant had served presentence time of 70 days, and awarded an

additional 70 days of conduct credits, for a total of 140 days credit against his sentence.

       Defendant filed a notice of appeal.

                                        ANALYSIS

       This court appointed counsel to represent defendant on his appeal. Counsel has

now filed a brief under authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v.

California (1967) 386 U.S. 738 [87 S. Ct. 1396, 18 L. Ed. 2d 493], setting forth a brief

summary of the facts and procedural history, but raising no substantive issues. Counsel

has requested this court to undertake a review of the entire record.

       Defendant has been offered an opportunity to file a personal supplemental brief,

which he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th
106, we have reviewed the entire record and find no arguable issues.

       The only matters that appointed counsel suggested as possible arguable issues

were whether the trial court properly calculated defendant’s presentence credits, and



                                              3
whether defendant was properly advised of his constitutional rights and the consequences

of his plea before he pleaded guilty to counts 1 and 3.

       The trial court correctly awarded defendant one-for-one presentence custody

credits under Penal Code section 4019; defendant received 70 days of actual custody

credit and 70 days of conduct custody credit. The record also shows that the trial court

made a full inquiry into defendant’s advisements and his understanding of those

advisements.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               McKINSTER
                                                                                           J.
We concur:



HOLLENHORST
          Acting P. J.



KING
                          J.




                                             4